Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

June 30, 2008

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Wave Systems Corp., a Delaware corporation (the
“Company”), and the Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of (a) up to 1,880,500 shares of Class A Common Stock (the “Total
Shares”), par value $0.01 per share (the “Common Stock”) for a purchase price of
$0.85 per share (the “Purchase Price”) and (b) warrants, in substantially form
attached hereto as Annex II (the “Warrants” and, collectively with the Total
Shares, the “Securities”), to purchase up to 470,125 shares of Common Stock at
an exercise price of $0.90 per share (the “Exercise Price”).

 

3.             The offering and sale of the Securities (the “Offering”) are
being made pursuant to the Company’s registration statement including a base
prospectus (the “U.S. Base Prospectus”) on Form S-3 (Registration
No. 333-141429) filed with the United States Securities and Exchange Commission
(the “Commission”) (which, together with all amendments or supplements thereto
is referred to herein as the “Registration Statement”) and a Prospectus
Supplement containing certain supplemental information regarding the Securities
and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”).

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor,
for the aggregate purchase price set forth below, (a) the number of shares of
Common Stock set forth below (the “Investor Shares”) and (b) a Warrant to
purchase the number of shares of Common Stock set forth below (the “Investor
Warrant” and, collectively with the Investor Shares, the “Investor
Securities”).  The Investor Securities shall be purchased pursuant to the Terms
and Conditions for Purchase of Securities attached hereto as Annex A and
incorporated herein by this reference as if fully set forth herein.

 

--------------------------------------------------------------------------------


 

5.             The transaction for the purchase of the Investor Shares will to
settle via DVP (as defined below) UNLESS (a) you elect to receive your Investor
Shares using the Deposit Withdrawal Agent Commission (“DWAC”) system of the
Depository Trust Company or (b) you have a cash account with Security Research
Associates, Inc. (“SRA”) with sufficient cash to fund the Purchase Price and you
elect to settle through such account by initialing on the following line:

 

             (Initial Here For  Settlement through account with SRA).

             (Initial Here For  Settlement through DWAC)

 

“DVP” means delivery versus payment  through DTC (i.e., the Company shall
deliver Investor Shares registered in the Investor’s name and address as set
forth below and released by American Stock Transfer Corporation, the Company’s
transfer agent (the “Transfer Agent”), to the Investor at the Closing directly
to the account(s) at Security Research Associates, Inc. through DTC and
simultaneously therewith payment shall be made from such account(s) by Security
Research Associates, Inc. to the Company).

 

If you do not have an existing account at Security Research Associates for
settlement by DVP, we will need the following information to be faxed to us
along with your signature page to this agreement.  Please fax your clearing
information to Security Research Associates at (866) 592-8132 (or as a back up
415-925-0264) to establish an account with our clearing broker Wedbush Morgan
Securities. Below is what we will need to open your account.  A “New Account
form” is attached in Exhibit B for your convenience:

 

·              The exact registration name of the account

 

·              Tax ID or Social Security number of registered holder

 

·              Investor’s Clearing firm Prime Broker and contact information
(contact name, phone number, email address)

 

·              Internal Account number at Prime Broker

 

·              Institutional and Agent ID

 

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or any of its affiliates and (b) it has no direct or
indirect affiliation or association with any NASD member.  Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.             The Investor acknowledges that, prior to or in connection with
the execution and delivery of this Agreement, it has reviewed the final U.S.
Base Prospectus, dated April 27, 2007, which is a part of the Company’s
Registration Statement, and the Prospectus Supplement.  THIS AGREEMENT SHALL NOT
CONSTITUTE A BINDING COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY
HAS TIMELY RECEIVED AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT
FROM THE INVESTOR AND (B) THE COMPANY

 

--------------------------------------------------------------------------------


 

HAS DELIVERED TO THE INVESTOR AN EXECUTED COUNTERPART SIGNATURE PAGE HERETO. 
THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME PRIOR TO THE DELIVERY OF ITS
EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY MAY ELECT TO NOT ENTER INTO
THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

Number of Investor Shares:                 Shares issuable upon exercise of
Warrant

 

Price Per Investor Share:    $0.85         Warrant Exercise Price $0.90

 

Aggregate Purchase Price:  $                  

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: June 30, 2008

 

 

 

 

 

INVESTOR

 

 

 

By:

 

Print Name:

 

Title:

 

Address:

 

 

 

 

 

Phone #:

 

Email:

 

Agreed and Accepted
June 30, 2008:

 

WAVE SYSTEMS CORP.

 

 

 

By:

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAVE SYSTEMS CORP.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to this Agreement, please provide us with the
following information:

 

1.

The exact name that your Investor Shares and Warrant are to be registered in.
You may use a nominee name if appropriate:

 

 

 

 

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in response to item 1 above:

 

 

If you have elected to settle via DWAC, please include the following additional
information:

 

1.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)

 

 

 

 

2.

DTC Participant Number

 

 

 

 

3.

Name of Account at DTC Participant being credited with the Shares

 

 

 

 

4.

Account Number at DTC Participant being credited with the Shares

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Institutional DVP/RVP New Account Form.

 

If settling via DVP, and the Investor does not have an existing account with
Security Research Associates, Inc., please fill out the below New Account
Form and fax back to SRA with your signature page to the Subscription Agreement.

 

Please Fax to SRA at:  (866) 592-8132 (or as a back up 415-925-0264)
Send “Attention Devon Wygaerts”
Devon can be reached at 415-925-0346.

 

ACCOUNT #

 

REP #

 

TAX ID#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DVP INSTRUCTIONS:

 

DTC #

 

INSTITUTION #

 

AGENT BANK #

 

INTERNAL A/C #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT NAME:

 

 

ORIGINAL CONFIRMATION:

 

 

 

 

 

 

 

 

DUPLICATE INSTRUCTIONS:

 

 

INSTITUTION OR I/P #

 

 

 

 

 

 

 

 

 

 


TRIPLICATE INSTRUCTIONS:


 


 

 

 

 

 

 

SENT BY:

 

DATE:

 

 

 

 

 

CONTACT INFORMATION:

 

 

 

Name (Printed):

 

 

 

Telephone #:

 

 

Email Address:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

 

1.             Authorization and Sale of the Investor Securities.  Subject to
the terms and conditions of this Agreement, the Company has authorized the sale
of the Investor Securities.

 

2.             Agreement to Sell and Purchase the Investor Securities; Placement
Agents.

 

2.1.         At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Investor Shares and corresponding
Warrant set forth on the last page of the Subscription Agreement to which these
Terms and Conditions for Purchase of Investor Securities are attached as Annex I
(the “Signature Page”) for the aggregate purchase price therefor set forth on
the Signature Page.

 

2.2.         The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Securities to them as
part of the Offering (subject to Section 3.2(b) below).  The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”.  The Company may complete sales of the remaining Securities in this
Offering to certain of the Other Investors without requiring such Other
Investors to enter into a Subscription Agreement; such sales shall nevertheless
be on the same price terms as the price terms for all of the other sales in the
Offering.

 

2.3.         The Investor acknowledges that the Company intends to pay Security
Research Associates, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of the Securities to the Investor pursuant to a Placement
Agency Agreement (the “Placement Agreement”) with the Placement Agent.  A copy
of the Placement Agreement is available to the Investor upon request.

 

3.             Closings and Delivery of the Securities and Funds.

 

3.1.         Closing.  The completion of the purchase and sale of the Securities
(the “Closing”) will occur on or before July 3, 2008 (the “Closing Date”).  At
the Closing and in accordance with paragraph 5 of the Subscription Agreement:
(a) the Company will cause the Transfer Agent to deliver to the Investor the
number of Investor Shares set forth on the Signature Page registered in the name
of the Investor or, if so indicated on the Investor Questionnaire attached to
the Subscription Agreement as Exhibit A, in the name of a nominee designated by
the Investor; (b) the Company will deliver (by overnight courier) a Warrant to
purchase the number of shares of Common Stock set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached to the Subscription Agreement as Exhibit A, in the name
of a nominee designated by the Investor and (c) the aggregate purchase price for
the Investor Securities being purchased by the Investor will be paid by or on
behalf of the Investor to the Company in the manner set forth in Section 3.3
below.

 

3.2.         (a)           Conditions to the Company’s Obligations.  The
Company’s obligation to issue the Investor Securities to the Investor will be
subject to the receipt by the Company of the aggregate purchase price for the
Investor Securities being purchased hereunder as set forth on the Signature
Page, (b) the accuracy of the representations and warranties made by the
Investor in this Agreement, (c) the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date, (d) the Registration
Statement remaining in effect and no stop order proceedings with respect

 

--------------------------------------------------------------------------------


 

thereto being pending or threatened, and (e) there being no objections raised by
the staff of the NASDAQ Stock Market to the consummation of the sale without the
approval of the Company’s stockholders.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Investor Securities will be subject to the
fulfillment of those undertakings of the Company with respect to the Investor
Securities and/or the Investor to be fulfilled prior to the Closing Date.  The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the remaining Securities that they have agreed to
purchase from the Company.

 

3.3.         Delivery of Funds; Delivery of Investor Shares.

 

(a)           Subject to all of the provisions set forth in Section 5 of the
Subscription Agreement:  Unless the Investor elects to settle the Investor
Shares purchased by such Investor by means of the cash account or DWAC option
set forth in Section 5 of the Subscription Agreement, no later than three
(3) business days after the execution of this Agreement by the Investor and the
Company, (i) the Investor shall confirm that the account or accounts at SRA to
be credited with the Investor Shares being purchased by the Investor have a
minimum balance equal to the aggregate purchase price for the Investor
Securities being purchased by the Investor, (ii) authorize and instruct SRA to
execute a trade for the Investor Shares, (an electronic confirmation will be
generated to the clearing firm which will then affirm the trade) and  (iii) the
Company shall deliver the Investor Shares to the Investor directly to the
account(s) at SRA identified by Investor and simultaneously therewith payment
shall be made from such account(s) by SRA to the Company.

 

(b)           If the Investor elects to settle the Investor Securities purchased
by such Investor by means of the cash account option set forth in Section 5 of
the Subscription Agreement, no later than three (3) business days after the
execution of this Agreement by the Investor and the Company, the Company shall
deliver the Investor Securities to the Investor directly to the account(s) at
SRA identified by Investor and simultaneously therewith payment shall be made
from such account(s) by SRA to the Company.

 

(c)           If the Investor elects to settle the Investor Securities purchased
by such Investor by means of the DWAC system of the Depository Trust Company, no
later than three (3) business days after the execution of this Agreement by the
Investor and the Company, the Investor shall (i) pay to the Company by wire
transfer of immediately available funds to the account set forth on Annex III
hereto the aggregate purchase price for the Shares being purchased by the
Investor hereunder and (ii) direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing American Stock Transfer
Corporation, the Company’s transfer agent, to credit such account or accounts
with the Shares by means of an electronic book-entry delivery.  Promptly
following the delivery to the Company of the purchase price for the Shares as
described herein, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

 

4.             Representations, Warranties and Covenants.

 

4.1.         Representations, Warranties and Covenants of the Investor.

 

(a)           The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Investor Securities, including investments in securities issued by the
Company and

 

--------------------------------------------------------------------------------


 

investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Investor Securities; (b) the Investor has answered all questions on
the Signature Page for use in the Prospectus Supplement and the answers thereto
are true and correct as of the date hereof and will be true and correct as of
the Closing Date; and (c) the Investor, in connection with its decision to
purchase the number of Investor Securities set forth on the Signature Page, is
relying only upon the U.S. Base Prospectus, the Prospectus Supplement and the
documents incorporated by reference therein.

 

(b)           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Investor
Securities, or possession or distribution of offering materials in connection
with the issue of the Investor Securities, in any jurisdiction outside the
United States where action for that purpose is required.  The Investor, if
outside the United States, will comply with all applicable laws and regulations
in each foreign jurisdiction in which it purchases, offers, sells or delivers
Investor Securities or has in its possession or distributes any offering
material, in all cases at its own expense.  The Placement Agent is not
authorized to make and have not made any representation or use of any
information in connection with the issue, placement, purchase and sale of the
Investor Securities, except as set forth or incorporated by reference in the
U.S. Base Prospectus or the Prospectus Supplement.

 

(c)           The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)           The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Investor Securities constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Investor Securities.

 

(e)           The Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which the Placement Agent first contacted
the Investor about the Offering and (ii) the date that is the tenth (10th)
trading day prior to the date of this Agreement, it has not directly or
indirectly (a) engaged in any short selling, (b) established or increased any
“put equivalent position” as defined in Rule 16(a)-1(h) under the Securities
Exchange Act of 1934 or (c) granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a short
sale, in each case with respect to the Company’s securities.

 

5.             Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Investor Securities being purchased and the payment
therefor.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified

 

--------------------------------------------------------------------------------


 

airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed, and (iv) if delivered by
facsimile, upon electronic confirmation of receipt and will be delivered and
addressed as follows:

 

(a)           if to the Company, to:

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238
Fax: (413) 243-0391
ATTN:  Gerard Feeney, CFO

 

with copies to:

 

Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Fax: (212) 752-5378
ATTN:  Neil W. Townsend

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

7.             Changes.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.          Governing Law; Jurisdiction.  This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Any legal action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one

 

--------------------------------------------------------------------------------


 

instrument, and will become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Investor Securities to
such Investor.

 

13.          Entire Agreement.  This Agreement and the Warrant constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings between such
parties with respect to such subject matter.

 

14.          No Assignment.  This Agreement shall not be assigned by any party
hereto, without the express prior written consent of the Company or the
Investor.

 

--------------------------------------------------------------------------------